F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                           July 18, 2006
                                   TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                           Clerk of Court

 U N TIED STA TES O F A M ER ICA,

          Plaintiff - Appellee,

 v.                                                       No. 06-3031
                                                (D.C. Nos. 05-CV-3412-SA C and
 JO SE LOPEZ-G U ZM A N ,                             02-CR-40133-SAC)
                                                          (D. Kansas)
          Defendant - Appellant.



                    OR D ER D EN YING LEAVE TO PROCEED
                        ON APPEAL IN FORM A PAUPERIS,
                 D EN Y IN G C ER TIFICATE OF APPEALABILITY,
                         A ND DISM ISSIN G A PPLIC ATIO N


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Jose Lopez-Guzman, a federal prisoner proceeding pro se, 1 filed a 28

U.S.C. § 2255 motion to vacate, set aside or correct his sentence. The district




      1
        We construe pro se pleadings liberally. Ledbetter v. City of Topeka, Kan., 318
F.3d 1183, 1187 (10th Cir. 2003).
court dismissed the motion on January 5, 2006. Lopez-Guzman then petitioned

the district court for a certificate of appealability (COA) and for permission to

proceed in form a pauperis (ifp) on appeal. The court denied both requests. The

application for a COA was denied because Lopez-Guzman failed to make a

substantial showing of the denial of a constitutional right. The court denied his

request to proceed ifp because he failed to show the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues he raised on

appeal. See 28 U.S.C. § 1915(a)(3). He renewed his petition for a COA and

leave to proceed ifp in this Court. See 28 U.S.C. § 2253(c)(1)(B); F ED . R. A PP . P.

22(b)(1), 24(a)(5). W e, too, deny his requests.

                                     Background

      On April 20, 2004, Lopez-Guzman w as sentenced to 120 months

imprisonment after pleading guilty, pursuant to a plea agreement, to one count of

possession with intent to distribute 5.9 kilograms of cocaine in violation of 21

U.S.C. § 841(a)(1). Pursuant to a reservation in the plea agreement, he filed a

direct appeal alleging the district court erred in denying his motion to suppress.

W e affirmed and the Supreme Court denied certiorari on October 3, 2005. United

States v. Lopez-Guzman, 145 Fed. Appx. 627 (10th Cir.), cert. denied, 126 S.Ct.

304 (2005).

      On October 26, 2005, Lopez-Guzman filed a motion to vacate, set aside or

correct his sentence pursuant to 28 U.S.C. § 2255. He claimed the district court

                                          -2-
was w ithout jurisdiction to try or sentence him because his indictment failed to

identify an element of his offense. Specifically, he asserted the indictment failed

to contain subsection (b) of 21 U.S.C. § 841, the section which sets forth the

penalty for a violation of § 841(a)(1). Lopez-Guzman also claimed his attorney

rendered ineffective assistance of counsel in allowing him to plead to a faulty

indictment.

      The district court dismissed his motion, concluding it fell within the scope

of his plea agreement waiver, his waiver was knowing and voluntary, and there

would be no miscarriage of justice if the waiver were enforced. As stated above,

the district court also denied Lopez-Guzman’s application for a COA and for

leave to proceed ifp on appeal (certifying the appeal was not taken in good faith).

                            Certificate of Appealability

      A COA is a jurisdictional pre-requisite to our review. M iller-El v.

Cockrell, 537 U.S. 322, 336 (2003). W e will issue a CO A only if Lopez-Guzman

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make this showing, he must establish that “reasonable jurists

could debate whether . . . the petition should have been resolved [by the district

court] in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000)

(quotations omitted). Insofar as the district court dismissed his habeas petition on

procedural grounds, Lopez-Guzman must demonstrate both “that jurists of reason

                                         -3-
would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. “W here a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petitioner should be allowed to proceed

further.” Id. W e review the district court’s factual findings for clear error and its

legal conclusions de novo. English v. Cody, 241 F.3d 1279, 1282 (10th Cir.

2001).

             Lopez-G uzman argues, inter alia, the district court erred in concluding he

had waived his right to collaterally attack his conviction and sentence via his plea

agreement. He contends his indictment’s defect is jurisdictional and he could not

voluntarily plead guilty to an defective indictment. After carefully considering

the record and Lopez-Guzman’s arguments, we conclude he has failed to make a

sufficient showing that he is entitled to a COA on any of his claims.

         Contrary to his assertions, the indictment states the type of controlled

substance, its weight, and references the penalty section he claims is missing. 2



         2
             The indictment stated:

         On or about the 13th day of September, 2002, . . . Jose Lopez-Guzman, did
         knowingly and intentionally possess, with intent to distribute, approximately
         5.9 kilograms of cocaine . . . in violation of Title 21, United States Code,
         Section 841(a)(1), with reference to Title 21, United States Code, Sections

                                              -4-
Thus, his counsel was not ineffective in allowing him to plead guilty. In addition,

he admitted to each element of the crime prior to the district court’s acceptance of

his plea. Finally, even if the indictment was defective, Lopez-Guzman waived all

non-jurisdictional defenses when he entered his voluntary plea of guilty. United

States v. Flynn, 309 F.3d 736, 739 (10th Cir. 2002). His claimed omission does

not raise jurisdictional implications. United States v. Cotton, 535 U.S. 625, 631

(2002) (“[T]his Court some time ago departed from [the] view that indictment

defects are ‘jurisdictional.’”); see also United States v. Pettigrew, 346 F.3d 1139,

1146 (D .C. Cir. 2003) (“[T]he omission of drug quantity from jury instructions is

not a jurisdictional error.”). Therefore, his objection to the indictment was

waived when he voluntarily entered his guilty plea and fell within the scope of the

plea agreement waiver of his right to collaterally attack his conviction. The

district court’s order of dismissal is not reasonably debatable. Slack, 529 U.S. at

484. A ccordingly, w e D EN Y Lopez-Guzman’s application for a COA.

                               Request to Proceed IFP

       In addition, we reject Lopez-Guzman’s request to proceed ifp on appeal.

“W e have previously concluded that 28 U.S.C. § 2254 habeas corpus and 28

U.S.C. § 2255 proceedings, and appeals of those proceedings, are not ‘civil




       841(b)(1)(A) and 812, and Title 18, United States Code, Section 2.

(R. Vol. I, Doc. 3.)

                                           -5-
actions’ for purposes of 28 U.S.C. §§ 1915(a)(2) and (b).” M cIntosh v. United

States Parole Comm’n., 115 F.3d 809, 811 (10th Cir. 1997). However, Lopez-

Guzman “remains obligated to comply with, and is subject to, all of the other

provisions of 28 U.S.C. § 1915.” Id. at 812. This includes a requirement that he

present a reasoned, non-frivolous argument on appeal. DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991); see 28 U.S.C. § 1915(e)(2). Because he has

not satisfied this requirement, his pending request to proceed ifp is DENIED.

Lopez-G uzman is ordered to immediately pay the full filing fee. Kinnell v.

Graves, 265 F.3d 1125, 1129 (10th Cir. 2001) (dismissal of an appeal does not

relieve appellant of the obligation to pay the appellate filing fee in full).



                                         Entered by the C ourt:

                                         Terrence L. O ’Brien
                                         United States Circuit Judge




                                           -6-